RESOLUCIÓN
Al amparo del poder inherente de este Tribunal para regular la admisión y el ejercicio de la práctica de la abo-gacía y la notaría, y conforme a lo dispuesto en la Regla 15.4 del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría, de 1 de junio de 1998 (4 L.P.R.A. Ap. XVII-B), se enmienda el Capítulo 12 del citado reglamento, para que exprese lo siguiente:
Regla 12.1.1 Las decisiones de la Junta serán finales. Podrán ser revisadas por el Tribunal mediante una solicitud de certio-rari presentada dentro de los diez (10) días siguientes a la *607notificación de la decisión de la Junta. Dicho término es de carácter jurisdiccional.
Regla 12.2 Las decisiones de la Junta Examinadora que re-suelvan solicitudes de reconsideración presentadas al amparo de lo dispuesto en el Capítulo 11 de este Reglamento podrán ser revisadas por el Tribunal Supremo mediante recurso de certiorari sólo cuando se plantee un error de derecho en las guías de corrección o cuando se alegue y fundamente que la Junta incurrió en fraude o que no cumplió con los procedi-mientos establecidos por reglamento para el proceso de corrección.
Será final, sin que esté disponible el mecanismo de revisión mediante recurso de certiorari, toda decisión de la Junta Exa-minadora que adjudique un recurso de reconsideración pre-sentado al amparo de lo dispuesto en el Capítulo 11 de este Reglamento en el que sólo se solicite la reconsideración de la adjudicación de las puntuaciones a la luz de las guías de corrección.
Regla 12.3 En la computación del término para presentar la solicitud de certiorari y la posterior moción de reconsideración a la determinación del Tribunal sobre dicho recurso, los sába-dos, domingos o días de fiesta legal intermedios se incluirán en el cómputo. Medio día feriado se considerará como feriado en su totalidad. El plazo adicional concedido por la Regla 68.3 de Procedimiento Civil para cuando se notifica por correo no aplicará, por lo cual no se añadirán tres (3) días al período prescrito para presentar la solicitud de certiorari.
El recurso de certiorari se formalizará al presentarlo en la Secretaría del Tribunal Supremo. Éste deberá ser notificado a la Junta dentro de las setenta y dos (72) horas siguientes a su presentación. El término aquí dispuesto será de cumplimiento estricto. El auto de certiorari será expedido por orden del Tribunal, a su discreción.
Al presentar la solicitud de certiorari, los siguientes proce-dimientos o formalidades deberán ser observados:
1. Se presentará un (1) original y nueve (9) copias, según lo dispone la Regla 40 del Reglamento del Tribunal Supremo.
2. El epígrafe de la petición de certiorari contendrá el nom-bre del Tribunal (En el Tribunal Supremo de Puerto Rico), el nombre del peticionario y el nombre de la Junta (Junta Exa-minadora de Aspirantes al Ejercicio de la Abogacía y la Nota-ría) como recurrida.
3. La cubierta de la petición incluirá sólo el epígrafe, el nom-bre, la dirección postal, el número de teléfono o el número de fax del solicitante o de su abogado, si alguno. Inmediatamente *608después habrá un índice de la petición que se ajustará a la Regla 38 del Tribunal Supremo.
4. El auto de certiorari incluirá las siguientes partes nume-radas, en el orden que aquí se dispone: (a) las citas de las disposiciones legales que establecen la jurisdicción del Tribunal; (b) una referencia a la resolución o decisión emitida por la Junta, que incluye la fecha de la resolución o decisión, así como la fecha de su notificación; (c) una breve relación de los hechos sustantivos y procesales del caso que sean relevantes a la solicitud de certiorari; (d) un señalamiento de los errores; (e) una breve discusión de éstos; (f) un señalamiento breve y conciso de las cuestiones de derecho planteadas en el recurso y el argumento de las cuestiones planteadas.
5. La petición no excederá de veinte (20) páginas, índice y apéndice exclusive.
6. Se hará formar parte de la petición un apéndice, según lo dispone la Regla 34 del Reglamento del Tribunal Supremo. Dicho apéndice contendrá copia de: (a) la notificación de la decisión o resolución recurrida; (b) la resolución, decisión u orden de la Junta, cuya revisión se solicita; (c) cualquier otro documento que forme parte del expediente y que pueda ser útil para que el Tribunal Supremo tome su decisión sobre la expedición del auto.
7. Cuando la petición de certiorari se presente en conformi-dad con lo dispuesto en la Regla 12.2, el apéndice contendrá una copia de la solicitud de reconsideración presentada ante la Junta.
8. No se permitirá la presentación de un memorando de au-toridades por separado y deberán incluirse la argumentación y los fundamentos de derecho en el mismo cuerpo de la petición.
Ante la resolución del Tribunal sobre la expedición del auto de certiorari, podrá presentarse una moción de reconsidera-ción dentro del plazo jurisdiccional de diez (10) días, a partir de la notificación de la resolución. La moción de reconsidera-ción no excederá de diez (10) páginas. No se permitirá un me-morando de autoridades por separado ni mía petición de pró-rroga para fundamentar una reconsideración presentada. Las citas de autoridades deberán incluirse en el cuerpo de la moción. El Tribunal denegará de plano cualquier solicitud de prórroga para presentar una moción de reconsideración o un escrito de apoyo de ésta. Una vez resuelta la moción de recon-sideración, no se permitirá una reconsideración subsiguiente.
Estas enmiendas entrarán en vigor el 1 de mayo de 2004 y serán aplicables a toda persona que solicite la ad-*609misión a los exámenes de reválida de Derecho General y de Derecho Notarial a partir de esa fecha.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no interviene.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo